DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/22/2021, with respect to Claims 1, 3, 5-6, 10-11 and 27-40 have been fully considered and are persuasive.  The Rejection of claims 1, 3, 5-6, and 10-11 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-6, 10-11 and 27-40 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 3, 5, 6, 10, 11, and 27-35 the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially transmitting to the calibration antenna element, a signal encoding a 
Regarding claims 36-39, the prior art of record fails to teach either alone or in combination all of the limitations of claim 36, especially a signal encoding a detected phase at which the calibration signal was received by the reference antenna element  to be transmitted to the calibration antenna element in combination with other limitations recited in the claimed invention.
Regarding claim 40, the prior art of record fails to teach either alone or in combination all of the limitations of claim 40, especially a signal encoding a detected phase at which the calibration signal was received by the reference antenna element  to be transmitted to the calibration antenna element in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
4/9/2021